United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1591
                        ___________________________

                                Bradley R. Blansette

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Bayer Corporation; Bayer HealthCare Pharmaceuticals Inc.; Bayer AG; Bayer
                     Pharma AG; Merck & Company, Inc.

                      lllllllllllllllllllllDefendants - Appellees,
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                          Submitted: November 25, 2020
                            Filed: December 3, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

    Bradley Blansette appeals following the district court’s1 dismissal of his
member action in a multi-district litigation (MDL) for failure to comply with a case

      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.
management order. Upon careful review, we find that the district court did not abuse
its discretion in dismissing Blansette’s action with prejudice, or in denying the motion
for dismissal without prejudice. See Freeman v. Wyeth, 764 F.3d 806, 810 (8th Cir.
2014) (MDL judge has greater discretion to create and enforce deadlines in order to
administer litigation effectively, including power to dismiss cases where litigants do
not follow court’s orders); Siems v. City of Minneapolis, 560 F.3d 824, 826 (8th Cir.
2009) (standard of review); Hamm v. Rhone-Poulenc Rorer Pharms., Inc., 187 F.3d
941, 950 (8th Cir. 1999) (party may not dismiss merely to avoid adverse decision or
seek more favorable forum). We also find no error in the denial of Blansette’s motion
for the court to determine his settlement eligibility. See In re Joint E. & S. Dist.
Asbestos Litig., 14 F.3d 726, 731 (2d Cir. 1993) (courts lack authority to compel
parties to settle their cases).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-